Citation Nr: 1202311	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran retired in February 1992, after more than 20 years of active honorable service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

In November 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's left carpal tunnel syndrome was first manifested by pain, stiffness, and weakness during the year following his retirement from service.


CONCLUSION OF LAW

Left carpal tunnel syndrome is presumed to be the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for left carpal tunnel syndrome.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2005, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by W. D., M.D., in March 2002; records reflecting his VA treatment from April 2004 to January 2008; an April 2006 statement from M. W. S.; a medical article printed from the internet in December 2008; and the report of an electromyogram and nerve conduction studies, performed in October 2011; and the transcript of the Veteran's November 2011 video conference with the undersigned Veterans Law Judge.  

In May and June 1992, October 1993, June 1994, May 2006, June 2007, and March 2011, VA examined the Veteran to determine the nature and etiology of any neurologic disorder of the left wrist found to be present.  The VA examination reports reflect that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disabilities, such as carpal tunnel syndrome, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his November 2011 video conference, the Veteran testified that he his left carpal tunnel syndrome had its onset during the first year after his retirement from service and that service connection is, therefore, warranted on a presumptive basis.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

A review of the evidence is negative for any complaints or clinical findings of left carpal tunnel syndrome in service.  However, such a disorder was manifested during the year after the Veteran's separation from service.  In addition to the Veteran's testimony, the statement from M. W. S. and the reports of the VA examinations performed in 1992, show that shortly after service, the Veteran had complaints of pain, stiffness, and weakness in both hands.  The 1993 and 1994 examination reports also strongly suggest that those complaints were accompanied by numbness in the fingertips of both of his hands.  Although a diagnosis of left carpal tunnel syndrome was not clinically confirmed until March 2002, the foregoing evidence indicates continuing symptomatology since service.  Moreover, the January 2009 report from M. E. S., D.O., and the October 2011 report from A. R., D.O., a board-certified neurologist, suggest that the Veteran's long years as a mechanic in service were consistent with the development of carpal tunnel syndrome.  Dr. S. and Dr. R. note that despite being right hand dominant, carpal tunnel syndrome is often found bilaterally.  They further note that the development of that disorder in the dominant hand precedes the development of that disorder in the minor extremity.  In this regard, the Board notes that service connection for right carpal tunnel syndrome has already been established.  

While the most recent VA examiner notes that the presence of left carpal tunnel syndrome was not clinically established for many years after service, the foregoing evidence shows that the initial manifestations occurred much earlier.  Though mild, the evidence suggests that they were present to at least a compensable degree.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's left carpal tunnel syndrome had its onset during the year following his retirement from service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal is allowed on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for left carpal tunnel syndrome is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


